—Appeal from a decision of the Workers’ Compensation Board, filed March 4, 1977, which reversed the referee and found that claimant’s phlebitis was causally related. A majority of the board found "based on the medical testimony of Dr. F. Hudak that claimant’s phlebitis is causally related to the accident of September 23, 1973 and claimant suffered a consequential accident on January 1, 1975 when due to the weakness of her right foot, she fell down stairs fracturing her left ankle.” This conclusion finds substantial support in the record. Decision affirmed, with costs to the *734Workers’ Compensation Board against the self-insured employer. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.